Title: To John Adams from Daniel Bedinger, 18 September 1800
From: Bedinger, Daniel
To: Adams, John



85.Sir,
Shepherds town Septer. 18th. 1800

About the commencement of the last Session of Congress I resigned my office of Surveyor of the Port of Norfolk and Portsmouth &ca. I was induced to take this step in consequence of its having been suggested to me (by a member of Congress—Mr. Parker) that my political Creed was considered by administration, as an insuperable bar to every thing like promotion in the Custom house: and that I was doomed to remain a steping block, over which others were to mount into officers of superior dignity to mine. But from many circumstances which have lately transpired, I am inclined to think that my information was incorrect—and that the said suggestion conveys an improper reflexion upon those to whom it belongs to appoint to office. I therefore again beg leave to present myself as a candidate for the Office of Collector for the District of Norfolk & Portsmouth, which Office I understand is now vacant.
But that there may be no mistake with respect to my Politics, permit me Sir to observe that at all times when matters of general concern to the United States were pending I thought for myself, but at the same time I endeavoured to form honest opinions. Truth was ever the object of my researches, and if it has sometimes happened that I was bewildered in the pursuit or may not have gone with the Current of other mens opinions—such conduct I hope will not be imputed to me as a Crime. I thought I was right & acted accordingly. In short Sir, I certainly am a Democrat, and prize my rights as a free Citizen above all other considerations. I can however declare with the greatest truth that my political opinions never gave an improper bias to my official conduct, or caused me for a moment to forget my duty—or the real interests of that country, to the service of which the choisest days of my life have been most faithfully devoted.
When the office in question was last vacant I took the liberty of Stating to you (in my letter of the 7th. of Septr. 1797) my pretensions fully—to which I think it unnecessary to add any thing farther except the enclosed copy of a Certificate from the late Governor of Virginia, which I beg leave to lay before you
I am Sir with the greatest respect Your Excellency’s Most obt. / & most Hble. Sevt.
Daniel Bedinger